FILED
                             NOT FOR PUBLICATION                            MAR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HAL ANTHONY,                                     No. 11-35030

               Petitioner - Appellant,           D.C. No. 1:10-cv-03053-CL

   v.
                                                 MEMORANDUM *
UNITED STATES DEPARTMENT OF
THE INTERIOR; et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                      Owen M. Panner, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

        The request to proceed in forma pauperis is granted. The Clerk shall amend

the docket to reflect this status.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and, therefore, denies Anthony’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
      Hal Anthony appeals pro se from the district court’s judgment in his appeal

of the Interior Board of Land Appeals’s decision concerning forfeiture of a mining

claim. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to prosecute under Rule 41(b) of the Federal Rules

of Civil Procedure. Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986).

We affirm.

      The district court did not abuse its discretion in dismissing Anthony’s

petition without prejudice because Anthony failed to submit an application to

proceed in forma pauperis or pay the requisite filing fee, even though he was given

over five months to do so and warned that failure to comply with the court’s order

could result in dismissal. See id. (factors for dismissing under Rule 41(b)); Ash v.

Cvetkov, 739 F.2d 493, 497 (9th Cir. 1984) (“[D]ismissal without prejudice is a

more easily justified sanction for failure to prosecute.”); see also United States v.

McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (per curiam) (when a claim of

poverty is made under 28 U.S.C. § 1915, it is essential for the applicant to state the

facts as to poverty with some particularity, definiteness and certainty).

      Anthony’s remaining contentions, including those concerning jurisdiction,

are unpersuasive.

      AFFIRMED.


                                           2                                     11-35030